United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS INSTALLATIONS COMMAND,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1802
Issued: December 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 12, 2014 appellant, through counsel, filed a timely appeal from a February 21,
2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration. Because more than one year elapsed from the last merit decision
dated March 30, 2013 to the filing of this appeal, and pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to
review the merits of appellant’s case.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

For final adverse OWCP decisions issued on and after November 19, 2008, a claimant has 180 days to file a
Board appeal. See 20 C.F.R. § 501.3(e) (2009).

On appeal counsel argues that the decision is contrary to law and fact.
FACTUAL HISTORY
On February 11, 2013 appellant, then a 53-year-old information technology specialist,
filed a traumatic injury claim alleging that on January 23, 2013 she injured her ankles, hips,
back, limbs, and neck when she tripped over loose cables in her work area and fell.
In a February 28, 2013 letter, OWCP informed appellant that the evidence of record was
insufficient to establish her claim. Appellant was advised as to the medical and factual evidence
required to support her claim and given 30 days to provide this information.
In a March 22, 2013 attending physician’s report (Form CA-20), Dr. Magnus Ikhinmwin,
a treating Board-certified internist with a subspecialty in nephrology, diagnosed acute neck, low
back, right knee and bilateral ankle pain. He described the injury as occurring when appellant
tripped and fell over cables in her work area on January 23, 2013. As a result of her trip and fall,
appellant hurt her hips, limbs, neck and back, and twisted her ankles. Dr. Ikhinmwin checked
“yes” to the question of whether the diagnosed condition was caused or aggravated by the
January 23, 2013 incident. He noted that appellant’s injuries and tenderness correlated with her
description of the injury.
By decision dated March 30, 2013, OWCP denied appellant’s claim on the grounds that
fact of injury had not been established. It found the evidence of record was insufficient to
establish that the incident occurred as alleged. OWCP also found that the medical evidence
appellant submitted was insufficient to establish a firm medical diagnosis.
On February 3, 2014 appellant requested reconsideration.
additional evidence.

She did not submit any

By decision dated February 21, 2014, OWCP denied reconsideration.
appellant’s request did not warrant merit review.

It found that

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, OWCP
3

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
4

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
5

20 C.F.R. § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB
657 (2006).

2

will deny the application for reconsideration without reopening the case for review on the
merits.6
ANALYSIS
On February 11, 2013 appellant filed a claim for traumatic injury, which OWCP denied
by decision dated March 30, 2013. OWCP found that she failed to establish fact of injury as the
factual evidence did not establish that the incident occurred as alleged. It also found that the
medical evidence submitted failed to diagnose a firm medical condition as a result of the alleged
January 23, 2013 incident. On February 3, 2014 appellant disagreed with OWCP’s denial of her
claim and requested reconsideration.
The issue is whether appellant met any of the requirements of 20 C.F.R. § 10.606(b)(3),
requiring OWCP to reopen the case for review of the merits of the claim. In her February 3,
2014 request for reconsideration, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. She did not advance a new and relevant legal argument not
previously considered by OWCP. A claimant may be entitled to a merit review by submitting
pertinent new and relevant evidence not previously considered by OWCP, but appellant did not
submit any evidence in support of her request.
The Board finds that as appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(3), pursuant to 20 C.F.R. § 10.608 OWCP properly denied merit review.
On appeal, counsel contends that OWCP’s decision was contrary to fact and law. Based
on the findings and reasons stated above, the Board finds the attorney’s arguments are not
substantiated.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 21, 2014 is affirmed.
Issued: December 2, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

